Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered December 12, 2001, convicting him of engaging in a course of sexual conduct against a child in the second degree, sexual abuse in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly precluded the defendant from introducing evidence of third-party culpability since the proffered evidence was based on mere speculation and lacked any probative value (see People v Primo, 96 NY2d 351, 357 [2001]).
Furthermore, the trial court properly exercised its discretion in allowing expert testimony on the subject of child sexual abuse syndrome (see People v Cintron, 75 NY2d 249, 267 [1990]; People v Garcia, 205 AD2d 554, 555 [1994]; People v Henderson, 156 AD2d 92, 102 [1990]).
The defendant’s remaining contention is without merit. Altman, J.P., S. Miller, Krausman and Cozier, JJ., concur.